          Case 3:15-cv-00520-RCJ-WGC Document 131 Filed 02/09/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA
 7
     ALESSI & KOENIG, LLC, a Nevada limited ) Case No.: 3:15-CV-00520-RCJ-WGC
 8   liability company,                     )
                                            )
 9                                          )
                        Plaintiff,          )
10                                          ) ORDER SETTING ZOOM STATUS
     vs.                                    ) CONFERENCE
11                                          )
                                            )
12   RICHARD SILVERSTEIN, an individual, et )
     al.,                                   )
13                                          )
                        Defendants.
14

15

16          IT IS HEREBY ORDERED that a Zoom Video Status Conference is set for 10:45
17
     A.M.(PDT), Monday, March 22, 2021, before the Honorable Robert C. Jones, District Judge.
18
            IT IS FURTHER ORDERED that the parties are directed to contact the courtroom
19

20
     deputy Lesa Ettinger (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) by Noon, Friday,

21   Friday, March 19, 2021, to provide her the e-mail address of each counsel, party and/or
22   representative attending the hearing.
23
            IT IS FURTHER ORDERED that the following Video Conference Instructions be
24
     adhered to as follows:
25

26          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING:

27          Instructions to the scheduled hearings will be sent via email ONE (1) day prior to the
28
     hearing to the participants email provided to the Court.
          Case 3:15-cv-00520-RCJ-WGC Document 131 Filed 02/09/21 Page 2 of 2



 1          1. Log on to the call ten (10) minutes prior to the hearing time.
 2
            2. Mute your sound prior to entering the hearing.
 3
            3. Do not talk over one another.
 4

 5
            4. State your name prior to speaking for the record.

 6          5. Do not have others in the video screen or moving in the background.
 7          6. No recording of the hearing.
 8
            7. No forwarding of any video conference invitations.
 9
            8. Unauthorized users on the video conference will be removed.
10

11          IT IS FURTHER ORDERED that the Public may access and listen to the Hearing as

12   follows: Public telephonic participants shall call AT&T no later than five (5) minutes prior to the
13
     hearing at 1 (888) 675-2535. Access Code is 2900398 Security Code 032221.
14
            IT IS FURTHER ORDERED that persons granted remote access to proceedings are
15
     reminded of the general prohibition against photographing, recording, and rebroadcasting of
16

17   court proceedings. Violation of these prohibitions may result in sanctions, including removal of
18   court issued media credentials, restricted entry to future hearings, denial of entry to future
19
     hearings, or any other sanctions deemed necessary by the court.
20
            IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the Court
21

22   on or before Friday, March 12, 2021.

23          IT IS SO ORDERED.
24                                                      Dated this 9th day of February, 2021.
25

26
                                                        ROBERT C. JONES
27
                                                        United States District Judge
28
